DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Response to Arguments
Specification
In light of the amendments filed 06/23/2021, the objection to the specification is withdrawn.

Claim Rejections – 35 U.S.C. 112(b)-Indefiniteness
In light of the amendments, the rejection to claims 9 and under 35 USC 112(b) is withdrawn. However, there are new grounds of 112(b)-Indefiniteness rejection necessitated by claim amendments filed 07/23/2021. 


Claim Rejections – 35 U.S.C. 112(d)
In light of the amendments, the rejection of claim 7 under 35 USC 112(d) is withdrawn. 
Claim Rejections - Prior Art
The Applicant asserts that “Maschino does not disclose, nor even suggest that a new and inventive solution to that problem of selective activation of GABAergic type neurons is to apply a predetermined electric field (PEF) on a brain region by means of stimulations in form of (h) trains of biphasic pulses complying to a double condition, namely pulses according to predetermined biphasic pulse frequency (PBPF) (preferentially selected in a first window of frequencies), and predetermined electric intensity (PEI) preferentially selected within an optimal intensity range (OIR). Furthermore, Maschino does not disclose nor even suggest (d) a step of characterization of the brain tissue under stimulation consisting of using a recorded response signal to evaluate the excitability of GABAergic type neurons of the brain tissue stimulated by an activation step. Maschino even less discloses the use of (f, g) a statistical index computed on the basis of a plurality of responses, allowing to evaluate the excitability of GABAergic type neurons of the brain tissue stimulated by an activation step.” This argument is not persuasive since Maschino is relied upon for disclosing the stimulation of brain tissue that comprises “at least GABAergic neuron type” and by disclosing “[c]ranial nerve 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “method…that is specifically dedicated to GABAergic type neurons”, page 13, last paragraph of remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that “Giftakis does not disclose nor even suggest (d) a step of characterization of the brain tissue under stimulation consisting of using a recorded response signal to evaluate the excitability of GABAergic type neurons of the brain tissue stimulated by an activation step” and “even less discloses the use of (f, g) a statistical index computed on the basis of a plurality of responses, allowing to evaluate the excitability of GABAergic type neurons of the brain tissue stimulated by an activation step.” This argument is not persuasive since Giftakis is relied upon for the disclosure of an activation step according to a predetermined electric intensity, delivering a predetermined electric fields, (Fig. 5B pars. [0024]: …the stimulation intensity selected for the therapeutic stimulation delivered via the selected electrode pair may also be based on the evoked potentials. For example, stimulation may be provided at the level of stimulation intensity to result in a single peak …, [0087]: This peak 110 indicates activation of the GABAERGIC pathway…). 

see par. [0072]). Therefore Choi reads on the limitation “a step of characterization of the brain tissue under stimulation consisting of using a statistical index computed on the basis of a plurality of said recorded response signal to evaluate the excitability of…neurons” of claims 1, 11 and 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the local stimulation method of a predetermined region of brain tissue comprising at least GABAergic neuron type as taught by Rolston, to include bipolar electrodes that affect GABAergic pathways, as taught by Maschino, to select stimulation parameter that activate GABAergic pathway as taught by Giftakis and to assess recorded responses using a statistical analysis as taught by Choi in order to provide an adaptive therapeutic stimulation using an implantable medical device; programming sensed evoked 


Claim Interpretation
The term “Neural Network Excitability Index” is not a well-known term in the art and appears to be devised by Applicant with its on special definition (see MPEP 2111.01, section V, “Flow Chart”).
As explained in MPEP 2111.01 subsection IV, the only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the 
Claims 6 recites the limitation “a Neural Network Excitability Index is calculated”. As stated in the Specification dated 10/01/2018, the “Neural Network Excitability Index is calculated” as:
NNEI = 1 - PCI(fs)
where, 

    PNG
    media_image1.png
    102
    203
    media_image1.png
    Greyscale
and will be interpreted as such for the purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 and 13 recites “a step of characterization of the brain tissue under stimulation consisting of using a statistical index…” This claim is Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 6 indicates “…the statistical index is a Neural Network Excitability Index”. However, according to claim 1, the “statistical index is a normalized quantity that measures phase similarities among the plurality of the recorded response signals”, which would appear to be the Phase Clustering Index disclosed in Applicant’s specification. Therefore claim 6 contradicts the limitations of claim 1 making claim 6 indefinite. The Examiner suggests using the term “…the statistical index is based on a normalized quantity…” or some variant thereof in claim 1.  
All other claims are rejected due to their dependence from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolston et al. (Publication No. US 2011/0224752) in view of Maschino (Publication No. US 2007/0100378) and further in view of Giftakis et al. .
Regarding claims 1, 11 and 13, Rolston discloses a local stimulation method and device of stimulating a predetermined region of brain tissue, said brain tissue comprising at least GABAergic neuron type, said method and device comprising:
a processor (par. [0054]: executable instructions when they are executed by a processor); and 
    a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the local stimulation device to perform acts (par. [0054]: Also, the various systems described herein may each include a computer-readable storage medium having executable instructions for performing the various processes as described and illustrated herein. The storage medium may be any type of computer-readable medium…) comprising:
at least one activation step of a set of electrodes (Fig. 1C, (22)), according to a predetermined biphasic pulse frequency (Figs. 3A and 3B and pars. [0026]: The electrical stimulation being applied may be characterized according to various parameters, including voltage, current amplitude, pulse width, frequency (e.g., the stimulation rate of electrodes individually…, [0027] The stimulation signal…may be monophasic, biphasic…).
at least one recording step, recording the response signal resulting from said activation step (Rolston, Figs. 4, 6 and 7 and pars. [0023], [0027]:  the microelectrodes are also used for recording in addition to stimulation, [0046]: Each of the microelectrodes 162 of microelectrode array 160 are also capable of recording electrophysiologic signals at the level of single or multi-unit action potentials, with rapid switching between stimulation and recording functions),
Rolston fails to disclose a set of bipolar electrodes;
an activation step according to a predetermined electric intensity,
delivering a predetermined electric fields, said predetermined electric field inducing an activation of said GABAergic type neurons; and a step of characterization of the brain tissue under stimulation consisting of using a statistical index computed on the basis of a plurality of said recorded response signal to evaluate the excitability of GABAergic type neurons of said brain tissue stimulated by said activation step, wherein the statistical index is a normalized quantity that measures phase similarities among the plurality of the recorded response signals.
However, Maschino in the same field of endeavor: implantable medical device systems for using sensor data to affect the operation performed by the device, discloses a set of bipolar electrodes, and an electric field inducing an activation of said GABAergic type neurons (Fig. 1D and pars. [0028]: The electrode assembly 125 preferably comprises a bipolar stimulating electrode pair 125-1, 125-2…par. [0038]: Cranial nerve stimulation may also be performed…in order to affect neurotransmitter pathways such as…GABAergic….pathways). This 
Further Giftakis in the same field of endeavor: brain stimulation therapy, discloses an activation step according to a predetermined electric intensity, delivering a predetermined electric fields, (Fig. 5B pars. [0024]: …the stimulation intensity selected for the therapeutic stimulation delivered via the selected electrode pair may also be based on the evoked potentials. For example, stimulation may be provided at the level of stimulation intensity to result in a single peak …, [0087]: This peak 110 indicates activation of the GABAERGIC pathway…). This is for the benefit of programming evoked potentials that are sensed for therapeutic stimulation (par. [0024]).
Further, Choi in the same field of endeavor: biometric stimulation, discloses a step of characterization of the brain tissue under stimulation consisting of using a statistical index computed on the basis of a plurality of said recorded response signal (par. [0072]: …we can use mean-square error and correlation as metrics amenable to highly efficient convex optimization) to evaluate the excitability of GABAergic type neurons of said brain tissue stimulated by said activation step, wherein the statistical index is a normalized quantity that measures phase similarities among the plurality of the recorded response signals (par. [0072]: … the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used…This study concentrates on characterizing the neural responses…). This provides the benefit of highly efficient waveform optimization (par. [0072]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the local stimulation method and system of a predetermined region of brain tissue comprising at least GABAergic neuron type as taught by Rolston, to include bipolar electrodes that affect GABAergic pathways, as taught by Maschino, to select stimulation parameter that activate GABAergic pathway as taught by Giftakis and to assess recorded responses using a statistical analysis as taught by Choi in order to provide an adaptive therapeutic stimulation using an implantable medical device; programming sensed evoked potentials for therapeutic stimulation; and to provide the benefit of highly efficient waveform optimization.
Regarding claim 2, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein the activation of said set of bipolar electrodes comprises delivering, to said bipolar electrodes, biphasic pulses (Rolston, par. [0027]: The stimulation signal can have any suitable waveform, including…biphasic…), each biphasic pulse lasting about 200 microseconds (par. [0026]: …pulse width may be selected from a range of 50-400 microseconds per phase).  
Regarding claim 3, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein said predetermined biphasic pulse frequency is comprised between (Rolston, par. [0026]: …individual electrode stimulation frequency may be selected from a range of 0.5-200 Hz).
Regarding claim 9, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein the at least one activation step includes an average of 300 activation steps of said set of bipolar electrodes are performed, each followed by a recoding step, in which a response of the brain tissue to the preceding activation of said set of bipolar electrodes is recorded (Rolston, Figs. 4, 6 and 7 and pars. [0023], [0027]:  the microelectrodes are also used for recording in addition to stimulation, [0046]: Each of the microelectrodes 162 of microelectrode array 160 are also capable of recording electrophysiologic signals at the level of single or multi-unit action potentials, with rapid switching between stimulation and recording functions).  
Regarding claim 14, the Rolston and Maschino combination discloses the local stimulation method of claim 1, wherein said main set of steps is preceded by a preliminary set of steps aiming at determining said predetermined electric intensity, said preliminary set of steps including:
evaluating an optimal intensity range based on an analysis of said LFP responses (Rolston, par. [0043]: By using a closed-loop feedback system, a lower stimulation intensity may be needed to reliably maintain a tonic firing rate in the stimulated neurons.)By using a closed-loop feedback system, a lower stimulation intensity may be needed to reliably maintain a tonic firing rate in the stimulated neurons); 
said predetermined electric intensity of said main step being selected as at least one of intensity values within said optimal intensity range (Rolston, pars. [0043]: …apply stimulation energy at intensity levels that minimize the amount of harm caused to neural tissue (e.g., destructive ablation).  By using a closed-loop feedback system…).
The combination fails to disclose activating, a set of stimulating pulses, the intensity of the stimulation pulses being gradually increased; and recording a LFP response to each pulse.
Further, Giftakis discloses the intensity of the stimulation pulses being gradually increased (Fig. 5B pars. [0024]: …the stimulation intensity selected for the therapeutic stimulation delivered via the selected electrode pair may also be based on the evoked potentials… stimulation may be provided at the level of stimulation intensity to result in a single peak). This is for the purpose of programing evoke potentials that are sensed for therapeutic stimulation (par. [0024]).
Choi discloses activating, a set of stimulating pulses; and recording a LFP response to each pulse (pars. [0069]: … microstimulation pulse patterns are delivered…, [0072]: The set of optimal patterns is then applied to the input brain region, the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used, but as a continuous signal the LFP is simpler for state-space modeling…This study concentrates on characterizing the neural responses to …optimized microstimulation along with their similarity, [0079]: The post-event LFP responses …were used as target waveforms for optimizing the multi-channel …microstimulation…). This is for the purpose of determining waveforms that optimize stimulation (par. [0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston and Maschino, recording of LFP responses from stimulation pulses as taught by Choi with changes in intensity as taught by Giftakis in order to determine waveforms that optimize stimulation; and to program evoke potentials that are sensed for therapeutic stimulation.
Regarding claim 15, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 14, wherein said at least one train of stimulation pulses delivered (Rolston par. [0026]) during a predetermined duration of time comprises a number of activations necessary to obtain between 100 and 500 recorded responses (Rolston, par. [0039]: Divide a 5-minute array-wide recording of spikes into 300 one-second long time bins).  
Regarding claim 16, the Rolston, Maschino, Giftakis and Choi combination discloses the local simulation method according to claim 15, wherein the number of activations is about 300 recorded responses (Rolston, par. [0039]: Divide a 5-minute array-wide recording of spikes into 300 one-second long time bins; the presence of an average of 1 spike per second produces about 300 recorded response).  
Regarding claim 17, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein said at least one activation step is constituted of at least one stimulation train of a plurality of stimulation pulses delivered during a predetermined duration of time in order to acquire a number of responses at said at least one recording step, and in that said plurality of responses are used to evaluate the excitability of GABAergic neurons of said brain tissue (Rolston, par. [0039]: Divide a 5-minute array-wide recording of spikes into 300 one-second long time bins; the presence of an average of 1 spike per second produces about 300 recorded response).  
Regarding claim 18, the Rolston, Maschino and Giftakis combination discloses the local stimulation method according to any of claims 1 except, wherein said step of characterization of the brain tissue under stimulation is conducted in using a statistical index computed on the basis of an analysis of the phase coherence / the phase similarity of a number of responses obtained as a result of a plurality of said activation steps.
Choi discloses said step of characterization of the brain tissue under stimulation is conducted in using a statistical index computed on the basis of an analysis of the phase coherence / the phase similarity of a number of responses obtained as a result of a plurality of said activation steps (par. [0072]: … the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used…This study concentrates on characterizing the neural responses…and optimized microstimulation along with their similarity). This provides the benefit of highly efficient convex optimization (par. [0072]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston, Maschino and Giftakis an assessment of response similarities as taught by Choi in order to provide the benefit of highly efficient convex optimization.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rolston in view of Maschino, Giftakis and Choi as applied to claims 1-3, 5 and 9, 11 and 12 above, and further in view of DeSalles et al. (US Patent No. 9,597,007).
Regarding claim 4, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, but fails to disclose wherein said predetermined biphasic pulse frequency is about 1 kHz.
However DeSalles: in the same field of endeavor: methods for the identification and targeting of brain regions and structures and treatments related thereto discloses wherein said predetermined biphasic pulse (col. 18, lines 23-25:  …the IPG is configured to deliver DBS via different waveforms. For example, square monophasic, square biphasic…) frequency is about 1 kHz (col. 23, lines 17-23: any leads and/or electrodes may be used separately, or in combination with the IPG to form the system. …the IPG may be designed to generate frequencies greater than or equal to 1.0 kHz, 2.0 kHz, 3.0 kHz, 4.0 kHz, or 5.0 kHz ). This biphasic frequency range provides the benefit of exciting axons and in some cases inhibit neurons, and even to inhibit all neural elements (col. 18, lines 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston, Maschino, Giftakis and Choi a frequency of 1 kHz, as taught by DeSalles, in order to provide the benefit of exciting axons and in some cases inhibit neurons, and even to inhibit all neural elements.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rolston in view of Maschino, Giftakis and Choi as applied to claims 1-3, 5 and 9, 11 and 12 above, and further in view of Dobak III (Publication No. US 2010/0106207).
Regarding claim 8, the Rolston, Maschino, Giftakis and Choi combination discloses the local  stimulation method according to claim 1, but fails to disclose wherein a duration of an activation step last between 3 and 7 minutes (Rolston, pars. [0137]: ...treatment can be delivered at… about 2-30 minutes…for nerve activation…, [0204]: … biphasic pulse is be delivered to the electrodes). 
However, Dobak III in the same field of endeavor: dynamic nerve stimulation for disorder treatment, discloses a duration of an activation step last between 3 and 7 minutes (pars. [0137]: ...treatment can be delivered at… about 2-30 minutes…for nerve activation…, [0204]: … biphasic pulse is be delivered to the electrodes). To provide the benefit of activation or inhibition of nerves by continuous energy delivery for the treatment of disorders (par. [0133]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston, Maschino, Giftakis, and Choi an activation delivery duration of 2-30 minutes as taught by Dobak III, in order to provide the benefit of activation or inhibition of nerves by continuous energy delivery for the treatment of disorders.
Regarding claim 12, the Rolston, Maschino, Choi and Dobak III combination discloses the local stimulation device according to claim 8 but does not expressly disclose:
a power source; an external communication interface;
 an electric current delivering module having a connection to the processor, said electric current delivering module being connectable to the set of bipolar electrodes, which are intracranial electrodes, the processor and the electric current delivering module being connected to the power source said instructions configuring the local stimulation device for implementing a 
Giftakis discloses a power source (Fig. 2 (72)); 
an external communication interface (Fig. 3 (14), (86));
an electric current delivering module (Fig. 2 (64)) having a connection to the processor (Fig. 2 (60)), said electric current delivering module being connectable to the set of bipolar electrodes (Fig. 1 (24), (26) and pars. [Abstract]: Deep Brain Stimulation electrodes (DBS)…, [0002]: …implantable electrical stimulator delivers electrical therapy to a tissue site within a patient with the aid of one or more implanted electrodes…[0032]: …different electrodes are available for delivery of stimulation, the therapy program may include one or more electrode combinations, which can include selected electrodes (e.g., selected from electrodes 24, 26) and their respective polarities), which are intracranial electrodes (Fig. 1, (24), (26)), the processor and the electric current delivering module being connected to the power source (Fig. 2, (60), (64), (72)) said instructions configuring the local stimulation device for implementing a local stimulation of said predetermined region of brain tissue, according to stimulation parameters which are provided to said device via the external communication interface (Fig. 2 and par. [0060]: …computer-readable instructions that, when executed by processor 60, cause IMD 16 to perform various functions described herein).  This is for the benefit of providing chronic stimulation therapy to a patient over the course of several months or years (par. [0059]).
Maschino discloses a set of bipolar electrodes (Fig. 1D and pars. [0028]: The electrode assembly 125 preferably comprises a bipolar stimulating electrode pair 125-1, 125-2…par. [0038]: Cranial nerve stimulation may also be performed…in order to affect neurotransmitter pathways such as…GABAergic….pathways). This provides the benefit of an adaptive therapeutic stimulation using an implantable medical device (par. [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the local stimulation device as taught by Rolston to include a processor and an electric current delivering module connected to a power source, as taught by Giftakis, including intracranial bipolar electrodes as taught by Maschino, in order to provide the benefit of chronic stimulation therapy to a patient over the course of several months or years; and an adaptive therapeutic stimulation using an implantable medical device.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792